Citation Nr: 0835690	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  It is as likely as not that the veteran developed 
tinnitus as a result of his active military service.

2.  Since the award of service connection, audiological 
evaluation reflects that the veteran's bilateral hearing loss 
has been manifested by no worse than level II hearing 
impairment in the right ear and no worse than level I hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  The veteran has bilateral tinnitus that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claims on appeal has been accomplished.  
Through a July 2005 notice letter, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate the claims of service connection for 
hearing loss and tinnitus.  By a March 2006 notice letter, 
the veteran was provided with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in October 2006, which followed 
the notice letters.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letter also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disabilities.

Notably, once the veteran disagrees with an initial 
determination, as in the case with the hearing loss claim, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuances of 
rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center in Fayetteville, 
Arkansas.  Additionally, in August 2005 and October 2006, the 
veteran was provided VA examinations in connection with his 
claims, the reports of which are of record.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.



II. Analysis

A. Service Connection for Tinnitus

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The veteran asserts that he has tinnitus as a result of his 
active military service.  Specifically, he states that he was 
exposed to loud noises while assigned to an artillery unit in 
the course of his service during the Vietnam War.  He 
believes that the in-service noise exposure resulted in his 
current disability of tinnitus.  Thus, the veteran contends 
that service connection is warranted for tinnitus.

The veteran's medical records are negative for complaints of, 
or a diagnosis of tinnitus.  It should be noted that a 
periodic examination during service showed a worsening in the 
veteran's hearing acuity.  However, the veteran's separation 
examination was normal with regard to hearing.  Nevertheless, 
the veteran likely experienced acoustic trauma during 
service.  His personnel records document that he was assigned 
to the 2d Battalion 79th Artillery during his service in 
Vietnam.  Additionally, the RO conceded that the veteran 
experienced acoustic trauma while serving with the artillery 
when the RO granted service connection for bilateral hearing 
loss in September 2005.

Post-service medical records first document treatment for 
tinnitus in June 2005.  A VA audiology consultation reflects 
that the veteran reported constant bilateral tinnitus.  The 
veteran stated that he had noise exposure in the military.  
He stated that he also had recreational and occupational 
noise exposure in the form of working in a butcher shop and 
on a horse farm with tractors, lawn mowers, and chain saws.  
The audiologist did not provide an opinion as to the origins 
of the veteran's tinnitus.

In August 2005, the veteran underwent VA audiological 
examination.  The examiner diagnosed the veteran with 
tinnitus.  The veteran reported that he was not sure of when 
the onset of ringing in the ears began, but he stated that it 
seemed like a long time.  The examiner stated that the 
etiology of the veteran's tinnitus is unknown because it 
would be speculative based on the information.  Even so, the 
examiner gave the opinion that it was less likely as not that 
the veteran's tinnitus was caused by or a result of acoustic 
trauma while in service.  The examiner based the opinion on 
the fact that the veteran was unsure of the onset of 
tinnitus.

The veteran underwent further VA examination in October 2006.  
The examiner did not provide an opinion regarding the 
etiology of the veteran's tinnitus.  The examiner did note 
that the veteran believed that his tinnitus started during 
service, but he only recalled noticing the symptoms of 
tinnitus ten to fifteen years prior to the examination.

In consideration of the evidence of record, the Board does 
not find that the August 2005 VA examiner's opinion outweighs 
the veteran's seemingly credible statements with respect to 
experiencing tinnitus since his in-service noise exposure.  
Tinnitus is a subjective complaint that can not be discovered 
by objective testing.  Although the veteran has been unable 
to pinpoint the onset of tinnitus, he has consistently stated 
that it was some time ago, possibly as long ago as his 
military service.  Significantly, the August 2005 VA examiner 
did not rule out in-service origin.  The examiner provided an 
opinion only after admitting that it would be speculation to 
comment on the etiology of the veteran's tinnitus.  The Board 
does not find the opinion to be persuasive.  The evidence of 
record certainly raises a reasonable doubt concerning the 
etiology of the veteran's tinnitus.

When a reasonable doubt arises concerning an issue, such 
doubt will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Here, when resolving reasonable doubt in favor of the 
veteran, the veteran's current diagnosis of tinnitus is more 
likely than not attributable to his in-service noise exposure 
during service with an artillery unit.  Accordingly, service 
connection for bilateral tinnitus is warranted.  

B. Higher Initial Rating for Bilateral Hearing Loss

The veteran contends that an initial compensable rating is 
warranted for his service-connected bilateral hearing loss.  
He believes that at least a 30 percent rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling 
since June 20, 2005.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  In light 
of the examination results, these provisions do not apply in 
the veteran's case.

A review of the medical evidence since the award of service 
connection reveals that the veteran underwent VA audiological 
examination in connection with the claim in August 2005.  The 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss and noted that the veteran had the greatest 
difficulty hearing in groups and crowds.  The examination 
results documented a puretone threshold average of 42.50 for 
both ears.  The Maryland CNC speech recognition score was 94 
percent for both ears.  Based on those results with the 
utilization of Table VI, the veteran had level I hearing 
impairment in both ears.  Applying the results to Table VII, 
a noncompensable disability rating was warranted for 
bilateral hearing loss based on the August 2005 VA 
examination.  Therefore, the assigned zero percent rating was 
appropriate and a higher initial rating was not warranted 
during that time period of the claim.  See 38 C.F.R. § 4.85 
(Diagnostic Code 6100).

The veteran underwent further VA audiological examination in 
October 2006.  The examiner diagnosed the veteran with 
bilateral sensorineural hearing loss and noted that the 
veteran had the greatest difficulty hearing women's voices 
and the telephone.  At that time, the puretone threshold 
average was 46.25 for the right ear and 53.75 for the left 
ear.  The Maryland CNC speech recognition score was 
88 percent for the right ear and 96 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
veteran had level II hearing impairment in the right ear and 
level I hearing impairment in the left ear.  Applying the 
results to Table VII, a noncompensable disability rating is 
warranted based on the October 2006 VA examination.

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
effective date of the award of service connection, the 
veteran has experienced no more than noncompensably disabling 
bilateral hearing loss.  Therefore, an initial compensable 
rating is not warranted.

The Board notes that the veteran submitted a November 2005 
private audiogram with his notice of disagreement.  The 
report appears to be for a Chuck McMinn, who may or may not 
be the veteran.  In any event, there is no indication that 
the audiologist utilized the Maryland CNC Test that is 
required for a valid audiological examination.  See 38 C.F.R. 
§§ 3.385, 4.85(a) (2008).  Consequently, the report is 
invalid for VA rating purposes.  Even if it was valid, the 
results do not suggest a different outcome, especially given 
the discrimination test results of 96 percent and 100 
percent.  

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's bilateral hearing 
loss has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for bilateral tinnitus is granted.

An initial compensable evaluation for bilateral hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


